1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                      ***
      PERFORMANCE RHINO LLC,
4
                           Plaintiff,
5                                                         2:19-cv-00450-APG-VCF
      vs.                                                 ORDER
6     GUN GARAGE & SHOOTING RANGE LLC, et
      al.,
7
                            Defendants.
8
            Due to the evolving health crisis in the community regarding COVID-19, and consistent with the
9
     recommendations of the CDC to ensure the safety of the community through social distancing, IT IS
10
     HEREBY ORDERED that the status hearing scheduled for May 13, 2020, is VACATED and
11
     RESCHEDULED as a telephonic status hearing for 11:00 AM, May 15, 2020.
12
            The call-in telephone number is (888)273-3658, access code: 3912597. The call must be made five
13
     minutes prior to the hearing time. The court will join the call and convene the proceedings. To improve
14
     sound quality, the parties should use a land line, at all possible. The use of a speaker phone during the
15
     proceedings is prohibited.
16
            DATED this 2nd day of April, 2020.
17
                                                                 _________________________
18                                                               CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25
